UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   _____________

                                   No. 08-2465 & 08-2466

                                       _____________

                                    SANDRA CORTEZ,

                                                   Appellant in 08-2465

                                              v.

                                    TRANS UNION, LLC

                                     SANDRA CORTEZ

                                              v.

                                   TRANS UNION, LLC,

                                                   Appellant in 08-2466



                       On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                                   (Civ. No. 05-cv-5684)
                            District Judge: Hon. John P. Fullam

                         Before: McKee, Chief Judge, Hardiman and
                               Van Antwerpen, Circuit Judges

                               ORDER AMENDING OPINION

       IT IS HEREBY ORDERED, that the Slip Opinion filed in this case on August 13,

2010, be amended as follows:

              On page 74 in footnote 37, the citation to “State Farm Mut. Auto.
              Ins. Co. v. Campbell, 538 U.S. 408, 416 (3d Cir. 2003)” should be
              changed to read as follows: “State Farm Mut. Auto. Ins. Co. v.
              Campbell, 538 U.S. 408, 416 (2003).”
IT IS SO ORDERED.


                                BY THE COURT,


                                /s/ Theodore A. McKee
                                Chief Judge


DATED: August 18, 2010
CRG/cc: All counsel of record